Citation Nr: 1124029	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-37 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, R.D.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in August 2010 wherein the Board denied the benefit sought on appeal.  The appellant appealed the Board's August 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, the VA's Office of General Counsel, representing the Secretary of VA, filed a Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in February 2011, granting the Motion, and returned the case to the Board.

The reopened claim of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1969 rating decision denied the appellant's claim for entitlement to service connection for a back condition on the basis of no in-service incurrence of spondylolysis and no findings of any permanent aggravation of pre-existing low back strain.

2. A February 1996 rating decision denied the appellant's claim to reopen his claim for entitlement to service connection for low back strain because the new evidence received did not show a diagnosis of or treatment for low back strain.

3.  The appellant did not file a timely notice of disagreement with the June 1969 and February 1996 rating decisions.   

4.  Evidence submitted subsequent to the February 1996 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1969 and February 1996 rating decisions are final as to the claim of service connection for a low back disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claim for service connection, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II. Applicable Law

A. New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).


B. Service Connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  A veteran who served during a period of war, like the appellant, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   


III. Analysis of Claim to Reopen

In a June 1969 rating decision, the RO denied service connection for a back condition based on a finding that low back strain existed prior to service and was not aggravated during service.  Additionally, spondylolysis was not found on VA examination or verified in service.  The rating decision noted that in October 1968, an orthopedic consultation revealed that the appellant complained of persistent lumbosacral pain for over a year dating back to an original injury three years previously.  The rating decision was mailed to the appellant in July 1969, with an explanation of the appellant's rights to appeal the rating decision.  To file an appeal, an appellant must file a notice of disagreement within one year of the date that notice of the rating decision was provided to the claimant.  38 C.F.R. § 20.302(b) (2009).  A review of the claims folder reflects that the appellant did not submit any documentation to the VA within one year of the June 1969 rating decision.  Since the appellant did not file a notice of disagreement within one year of receiving notice of the June 1969 rating decision, the decision became final.  38 U.S.C.A. § 7105.   

The appellant filed claims to reopen his claim for entitlement to service connection for a back injury in May 1995.  A February 1996 rating decision denied the appellant's claim as the evidence received did not show a diagnosis of or treatment for low back strain.  Several notes indicated the back was normal or within normal limits.  The rating decision was mailed to the appellant in February 1996, with an explanation of the appellant's rights to appeal the rating decision.  There is no correspondence from the appellant until he filed this claim in January 2006.  Since the appellant did not file a notice of disagreement within one year of receiving notice of the February 1996 rating decision, the decision became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial, in February 1996, included the appellant's service treatment records and private medical records.  A November 1967 examination report upon entrance into service reflects that the appellant's spine was normal.  An October 1968 service treatment record indicates the appellant reported that he injured his back three years ago, but had no problems until recently.  A February 1969 service medical report reflects that the appellant had a three year history of low back pain secondary to lifting a heavy object.  The report notes that the appellant had a diagnosis of pain in his back (spondylolysis, bilateral, L5) which existed prior to entry into service and was not permanently aggravated by service beyond the normal progression of the disease.  The service medical report indicates that discharge from service was recommended as a result of the disability.  The evidence also included the appellant's VA treatment records from September 1994 to August 1995.  An August 1995 X-ray report indicated the appellant had a history of low back pain and had minimal symmetric disk bulges.  There was no nerve root impingement or spinal stenosis.  

The evidence added to the record subsequent to the last final denial, in February 1996, includes VA and private treatment records.  A July 2000 private treatment record reflects that the appellant had a more than thirty year complaint of low back pain which became progressively worse over the last few years.  A May 2003 Social Security Administration examination report reflects that the appellant reported having a history of low back pain since 1969.  He reported that he continued to have pain, but on the date of the examination in May 2003, he was pain-free.  An April 2004 initial consultation report from P.A., M.D., reflects that the appellant reported having chronic, recurrent low back pain since 1969.  An April 2004 thoracic spine MRI ordered by P.A., M.D., indicates there was a prominent bulge at the T5-T6 level, which appeared to lie against the cord.  There was a minimal bulge at the T8-T9 level, which did not appear to be displacing the cord.  In a December 2004 Social Security Administration examination report, the appellant reported that he had experienced back problems all his life, since the military.  A January 2005 private treatment record indicates the appellant reported having had chronic low back pain since 1969.  The record states that a lumbar spine X-ray obtained on the date of the examination showed L1-2 degenerative disc disease and L1-2 and L2-3 osteophyte formation.  A July 2005 X-ray report of the lumbar spine reflects that the appellant's vertebral bodies were normally aligned.  Minimal disc degenerative changes were noted at L5-S1 and L1-2.  There was no spondylolysis, spondylolisthesis or evidence of a fracture.  An August 2005 VA treatment record indicates that a VA physician found that MRIs revealed no significant abnormalities.  There was no pathology in the lumbar region which would explain the appellant's symptoms.  In an April 2006 physical capacity evaluation, a VA physician stated that the appellant was unable to do most physical activities due to severe back pain that often caused him to fall to the ground.  The physician noted that the appellant was extremely debilitated.  Other VA and private treatment records also indicate that the appellant has complained of having back pain since service.  

As noted above, in the June 1969 rating decision, the RO denied the appellant's claim for entitlement to service connection for a back condition because spondylolysis was not found on VA examination and never really verified while still in service.  The RO noted that an April 1969 examination showed normal X-ray and physical findings.  The RO additionally found that low back strain existed prior to service and was not aggravated during service.  The February 1996 rating decision denied the claim to reopen based on findings that there had not been demonstration of low back strain, and that several medical notes indicated that the back was normal.  The Board finds that since the last final rating decision in February 1996, new and material evidence has been received to reopen the claim for service connection for a back disability.  In particular, the January 2005 private treatment record and July 2005 X-ray report reflect that the appellant has a current low back disability.  The January 2005 private treatment record reflects that an X-ray showed degenerative disc disease and the July 2005 X-ray report indicated that there were disc degenerative changes.  This evidence had not been submitted before to agency decision-makers.  Thus, it is new.  As the evidence shows that the appellant has a current disability, it relates to an unestablished fact necessary to substantiate the claim.

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

As the new medical evidence reflects that the appellant has a current back disability, it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2010).  As there is evidence that the appellant had a low back disability during the period on appeal and evidence of complaints of a low back disability in service, two elements of service connection have been met.  See Shade, 24 Vet. App. at 120.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Consequently, the Board finds that the new evidence that the appellant has a current low back disability is material and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for a low back disability is reopened.  


ORDER

The claim for entitlement to service connection for a low back disability, is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the appellant's claim for entitlement to service connection for a low back disability, the Board must now determine whether the reopened claim may be granted on the merits.  However, further development of the record is needed prior to appellate consideration of the reopened claim.

In Shade v. Shinseki, the Court noted that "38 C.F.R. § 3.159(c)(4)(iii) guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade, 24 Vet. App. at 121.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the January 2005 private treatment record reflects that the appellant had degenerative disc disease of the lumbar spine, confirmed by X-rays.  The July 2005 X-ray report also indicated that there were disc degenerative changes.  The appellant's service treatment records reflect that he was treated for low back pain in service.  The February 1969 service medical report reflected that the appellant had a diagnosis of pain in his back (spondylolysis, bilateral, L5) which existed prior to entry into service and was not permanently aggravated by service beyond the normal progression of the disease.  The Board notes that although the appellant reported that his low back pain pre-existed service, it was not noted on his November 1967 entrance examination report.  Private treatment records and VA treatment records reflect that the appellant reported that he has had back pain since service.  As a lay person, the appellant is competent to report symptoms of low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, there is evidence of a current disability, an in-service injury or disease, and an indication that the disability may be associated with the injury or disease in service.  However, the appellant has not been afforded a VA examination addressing the etiology of his low back disability.  See 38 C.F.R. § 3.159(c)(4) (stating that a medical examination is necessary if the evidence of record does not contain sufficient competent medical evidence to decide the claim).  Therefore, the appellant should be scheduled for a VA examination to determine whether the appellant has a low back disability, to include degenerative disc disease, that is related to or was aggravated by service.  

In an April 2007 VA Form 21-4142, Authorization and Consent to Release Information to VA, the appellant identified that he had received treatment from Dr. B. of West Kentucky Medical in Bowling Green, Kentucky.  He noted that more tests would come after a May 2007 appointment.  However, there is no indication that the RO requested the records.  Consequently, the Agency of Original Jurisdiction (AOJ) should request the records from Dr. B. at West Kentucky Medical, after securing any necessary authorization and additional information from the appellant.  

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorization and additional information from the appellant, request the appellant's medical records from Dr. B. at West Kentucky Medical.  If no records are available, the claims file must indicate this fact.

2. Following the completion of the above, schedule the appellant for a VA examination to determine the following:

* Whether it is at least as likely as not (likelihood of at least 50%) that the appellant has a low back disability, to include degenerative disc disease, that is etiologically related to his active service. 

* The clinician should also provide an opinion as to whether, taking into account the appellant's full medical history, there is clear and convincing evidence that the appellant's current low back disability existed prior to service.

* If the clinician finds that the appellant's current low back disability existed prior to service, the examiner should provide an opinion as to whether there is clear and convincing evidence that the disability was not aggravated (chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms) by service.

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3. Thereafter, adjudicate the reopened claim of entitlement to service connection for a low back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


